Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the structure of the claimed door security lock including a locking bolt mounted within a door bracket for movement between a raised and lowered position without the use of a force multiplier, and further providing a lateral bolt restraint and enlarged flanged end portion which is engaged by a thin curved strip unlocking tool to raise the bolt out of a floor cavity to unlock. While the majority of prior art of record teach locking bolts with force multipliers, there are also several cited patents without the use of force multipliers, however, none of these provide the enlarged flange which would allow the lever unlocking tool to operate as recited in the claim. Furthermore, there is now suggestion or motivation to provide such a flanged end on these cited locking bolts, absent improper hindsight. Accordingly, claims 1-3 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675